DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 3, 12, 13 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, line 6, claim 10, line 9, and throughout the claims, it is unclear what the claiming of “horizontal” slot requires in the claims.  In particular, there is no particular point of reference claimed to establish what “horizontal” is referring to.  In addition, the “horizontal” slot moves between various positions, such as in figs. 10 and 11, and neither position appears to illustrate a horizontal position.  
               In view of the above rejections, the claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidian 5,676,408.
Re claim 1, Davidian teaches a door locking apparatus comprising an identical first plate 18 and a second plate 20, (alternatively a first plate 20 and a second plate 18), each with a vertical slot 29 (column 3, lines 10-14), a front assembly 22, 24, a lock clip 52 rotatably attached to the front assembly, the lock clip 
Re claim 2, the first position is a lower position in fig. 5 and the second position is an upper position in fig. 7.
Re claim 3, it is noted that the claimed door locking apparatus is not being claimed as being mounted to anything in particular.  Accordingly, the door and locking apparatus of Davidian is capable of being turned upside down from its figs. 5 and 7 orientation, such that the first position is an upper position and the second position is a lower position.
Re claim 4, a spring 74 holds the lock clip 52 in the locked position.
Re claim 5, Davidian teaches a strike plate 90.
Re claim 6, the lock clip 52 includes a second end 56.
Re claim 7, the lock clip 52 is rotatably attached at 58 between the first end and the second end.
Re claim 8, the first end is lowered and the second end is raised in fig. 5 when the control is in the first position.
Re claim 9, the first end is raised and the second end is lowered when the control is in the second position in fig. 7.
Re claim 10, Davidian teaches a door10 and a door locking apparatus comprising an identical first plate 18 and a second plate 20, (alternatively a first plate 20 and a second plate 18), each with a vertical slot 29 (column 3, lines 10-14), a front assembly 22, 24, a lock clip 52 rotatably attached to the front assembly, the lock clip 52 having at least one horizontal slot 54 in a first end of the lock clip 52, at least 
Re claim 11, it is noted that the door is not claimed as being mounted to anything in particular.  In addition, Davidian sets forth that the door 10 is a pocket door (column 4, lines 20 and 51).
Re claim 12, the door includes a lockset bore and a latchbolt bore.  Plates 18, 20, central portions 28 and protrusions 102, 104 are received in the lockset bore and the front assembly portion 24 is received in the latchbolt bore of the door.
Re claim 13, the front assembly portion 24 is attached to the latchbolt bore and the first and second plates 18, 20 and portions 28 are attached to the lockset bore on opposite sides.
Re claim 14, the first position is a lower position in fig. 5 and the second position is an upper position in fig. 7.
Re claim 15, it is noted that the claimed door locking apparatus is not being claimed as being mounted to anything in particular.  Accordingly, the door and locking apparatus of Davidian is capable of being turned upside down from its figs. 5 and 7 orientation, such that the first position is an upper position and the second position is a lower position.
Re claim 16, a spring 74 holds the lock clip 52 in the locked position.
Re claim 17, the lock clip 52 includes a second end 56.
Re claim 18, the lock clip 52 is rotatably attached at 58 between the first end and the second end.
Re claim 19, the first end is lowered and the second end is raised in fig. 5 when the control is in the first position.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hillgren 2,742,309 teaches a rotatable lock clip 41 having a horizontal slot 59.  Emmert teaches plates 3 in a lockset bore and a front assembly 39 in a latchbolt bore.  Walters 3,437,364 teaches a rotatable lock clip 66 having a horizontal slot 74 and 75.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2021